Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-20-00399-CV

                            CIRRUS DESIGN CORPORATION,
                                      Appellant

                                               v.

Sydney BERRA, Individually and as Personal Representative of the Estate of Lee Berra, and on
             behalf of his surviving parents, Philip Berra and Ellen Berra,
                                       Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI01530
                          Honorable Monique Diaz, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order denying
Appellant Cirrus Design Corporation’s special appearance is AFFIRMED.

        It is ORDERED that Appellee Sydney Berra, Individually and as Personal Representative
of the Estate of Lee Berra, and on behalf of his surviving parents, Philip Berra and Ellen Berra,
recover her costs on appeal from Appellant Cirrus Design Corporation.

       SIGNED August 25, 2021.


                                                _____________________________
                                                Irene Rios, Justice